DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on 11/15/2022 is acknowledged.

Claim Interpretations
	Examiner notes that that a significant portion of the limitations presented in the claims are not framed as active method steps. For example, while the limitations of lines 1-23 in claim 1 are presented as active method steps, none of the limitations in lines 24-40 are presented as active method steps.
	Due at least in part to many limitations not being presented as active method steps, the scope of the method as claimed is considerably broader than Applicant may have intended. 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “thermal separation apparatus” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “thermal separation apparatus” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “apparatus” coupled with functional language “thermal separation” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-14 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “Useful thermal separation apparatuses include, but are not limited to, columns such as distillation columns or such as rectification columns, or else apparatuses for flash evaporation,” (page 3 Lines 14-16).
Accordingly, the claimed “thermal separation apparatus” has been interpreted as a distillation column or evaporator, as well as equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a bottom product” produced by the evaporator in line 7. In the interest of clarity, Applicant should amend all claims to recite --a first bottom product-- whenever referring to the bottom product produced by the evaporator.
Claim 1 recites “a bottom product” produced by the separation apparatus in line 10. In the interest of clarity, Applicant should amend all claims to recite --a second bottom product-- whenever referring to the bottom product produced by the separation apparatus.
Claim 1 recites “the gas phase” in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the liquid bottom product " in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Applicant should amend this limitation to recite --the first bottom product--.
Claim 1 recites the limitation "the liquid bottom product " in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Applicant should amend this limitation to recite --the second bottom product--.
Claim 1 recites “a third bottom product stream with a mixing ratio v = F1/(F1+F2)” in lines 17-18. It is unclear what said mixing ratio represents. In other words, it is unclear what said mixing ratio is a ratio of.
Based on the formula provided for said “mixing ratio”, it appears that the claimed mixing ratio is a ratio of the flow rate of the first bottom product stream to the flow rate of the third bottom product stream.
Applicant should amend claim 1 to clarify as appropriate. 
Claim 1 recites the limitation "the proportions of the first and second main components" in lines 22-23. There are multiple clarity issues surrounding this limitation.
First, there is insufficient antecedent basis for this limitation in the claim.
Second, it is unclear what value(s) the claimed “proportions” refers to. For example, it is unclear if “the proportions” refers to a ratio of the first and second main components in the target product stream, to mass (of other) percentages of the first and second main components in the target product stream, or to some other value.
For the purposes of examination, the scope of “the proportions” has been interpreted broadly.
Applicant should amend claim 1 to clarify as appropriate. 
Claim 1 recites the limitation "the pressure p that exists collectively in the evaporator (and/or the separation apparatus is determined therein," in lines 25-26.  This limitation is unclear for several reasons.
First, there is insufficient antecedent basis for “the pressure p that exists collectively in the evaporator (and/or the separation apparatus” in the claim.
Second, it is unclear how the single unclosed parenthesis should be interpreted as affecting the scope of the claims. Examiner notes that limitations bracketed in parenthesis are typically held to be indefinite, as it is unclear if such limitations should be treated as optional or required.
	For the purposes of examination, the parenthesis has been disregarded, as it appears to have been included as the result of an inadvertent error.
Third, it is unclear what it means for the claimed pressure to be “determined therein”. Specifically, it is unclear what “therein” refers to. Therein could refer to --in the method--, --in the evaporator--, --in the separation apparatus--, etc.
For the purposes of examination, the scope of “determined therein” has been interpreted broadly.
Furthermore, it is unclear what is meant by “the pressure p that exists collectively in the evaporator and/or the separation apparatus”. Does this limitation refer to a pressure that prevails at any position within the evaporator and/or the separation apparatus, to multiple pressures which prevail at any number of positions within the evaporator and/or the separation apparatus, or is this limitation intended to imply that the pressure is uniform across the enter interiors of the separation apparatus and the evaporator?
For the purposes of examination, “the pressure p that exists collectively in the evaporator and/or the separation apparatus” has been interpreted broadly as referring to one or more pressures which prevail at one or more locations within the evaporator or the separation apparatus.
Applicant should amend claim 1 to clarify as appropriate. 
Claim 1 recites the limitation "the temperature T1 that exists in the evaporator is determined therein" in line 27.  This limitation is unclear for several reasons.
First, there is insufficient antecedent basis for “the temperature T1 that exists in the evaporator” in the claim.
Second, it is unclear what it means for the claimed temperature to be “determined therein”. Specifically, it is unclear what “therein” refers to. Therein could refer to --in the method--, --in the evaporator--, etc.
For the purposes of examination, the scope of “determined therein” has been interpreted broadly.
Applicant should amend claim 1 to clarify as appropriate. 
Claim 1 recites the limitation "the temperature T2 that exists in the separation apparatus is determined therein" in line 28.  This limitation is unclear for several reasons.
First, there is insufficient antecedent basis for “the temperature T2 that exists in the separation apparatus” in the claim.
Second, it is unclear what it means for the claimed temperature to be “determined therein”. Specifically, it is unclear what “therein” refers to. Therein could refer to --in the method--, --in the evaporator--, etc.
For the purposes of examination, the scope of “determined therein” has been interpreted broadly.
Applicant should amend claim 1 to clarify as appropriate. 
Claim 1 recites the limitation "the proportions of the first and second main components in the first bottom product stream, expressed as quality Q1" in lines 29-31. This limitation is unclear for several reasons.
First, there is insufficient antecedent basis for “the proportions of the first and second main components in the first bottom product stream”.
Second, it is unclear what value(s) the claimed “proportions” refers to. For example, it is unclear if “the proportions” refers to a ratio of the first and second main components in the first bottom product stream, to mass (of other) percentages of the first and second main components in the first bottom product stream, or to some other value.
For the purposes of examination, the scope of the claimed “proportions” has been interpreted broadly. 
Third, it is unclear what it means for said proportions to be “expressed as quality Q1”.
For the purposes of examination, the scope of what it means for said proportions to be “expressed as quality Q1” has been interpreted broadly.
Applicant should amend claim 1 to clarify as appropriate. 
Claim 1 recites the limitation “the proportions of the first and second main components in the second bottom product stream, expressed as quality Q2” in lines 32-34. This limitation is unclear for several reasons.
First, there is insufficient antecedent basis for “the proportions of the first and second main components in the second bottom product stream”.
Second, it is unclear what value(s) the claimed “proportions” refers to. For example, it is unclear if “the proportions” refers to a ratio of the first and second main components in the second bottom product stream, to mass (of other) percentages of the first and second main components in the second bottom product stream, or to some other value.
For the purposes of examination, the scope of the claimed “proportions” has been interpreted broadly. 
Third, it is unclear what it means for said proportions to be “expressed as quality Q2”.
For the purposes of examination, the scope of what it means for said proportions to be “expressed as quality Q2” has been interpreted broadly.
Applicant should amend claim 1 to clarify as appropriate. 
Claim 1 recites the limitation “the proportions of the first and second main components in the target product stream, expressed as quality Q3, as the actual value” in lines 35-37. This limitation is unclear for several reasons. 
First, there is insufficient antecedent basis for “the proportions of the first and second main components in the target product stream” in the claim.
Second, it is unclear what value(s) the claimed “proportions” refers to. For example, it is unclear if “the proportions” refers to a ratio of the first and second main components in the target product stream, to mass (of other) percentages of the first and second main components in the target product stream, or to some other value.
For the purposes of examination, the scope of the claimed “proportions” has been interpreted broadly. 
Third, it is unclear what it means for said proportions to be “expressed as quality Q3”.
For the purposes of examination, the scope of what it means for said proportions to be “expressed as quality Q2” has been interpreted broadly.
Fourth, there is insufficient antecedent basis for “the actual value” in the claim.
Fifth, it is unclear what “the actual value” is the actual value of.
Based on lines 38-39 of claim 1, “the actual value” refers to the actual value (as opposed to the target value) of the proportions of the and second main components in the target product stream.
Applicant should amend claim 1 to clarify as appropriate. 
Claim 1 recites the limitation "the supply of thermal energy to the evaporator" in in line 38.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the deviation of the actual value from the target value for the proportion of the first main component in the third bottom product stream" in lines 38-40.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the target value for the proportion of the first main component in the third bottom product stream" in lines 29-40.  There is insufficient antecedent basis for this limitation in the claim. 
Examiner notes that claim 1 previously recites that “the target product stream has a target value for the proportions of the first and second main components”. However, claim 1 contains no prior recitation (i.e. no antecedent basis for) "the target value for the proportion of the first main component in the third bottom product stream".
Claim 1 recites the limitation "the proportion of the first main component in the third bottom product stream" in lines 39-40.  There is insufficient antecedent basis for this limitation in the claim.
Examiner notes that claim 1 previously recites that “the target product stream has a target value for the proportions of the first and second main components”. However, claim 1 contains no prior recitation (i.e. no antecedent basis for) "the proportion of the first main component in the third bottom product stream".
Claims 2-14 are rejected due to their dependency on indefinite claim 1.
Claim 4 recites the limitation "the enthalpy of evaporation of the first main component" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the enthalpy of evaporation of the steam used to heat the evaporator" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the temperature T3 that exists in the target product stream" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the heat capacity of the first bottom product stream" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the heat capacity of the second bottom product stream" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the heat capacity of the target product stream" in in line 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “wherein the temperature T2 is calculated as follows:” without following said statement with any explanation of how T2 is actually calculated. Thus, claim 8 is indefinite, as it proports to define the manner in which T2 is calculated without actually doing so.
Claim 9 recites the limitation "the mixing ratios v or v’" in line 2.  There is insufficient antecedent basis for “the mixing ratio v’” in the claim.
Claim 9 recites “wherein v is as defined above” in line 6. It is unclear what definition of v is “as above”, i.e. it is unclear what definition of v Applicant is referencing. 
Presumably, Applicant is referencing the definition of v set forth in claim 1. Lack of clarity aside, assuming Examiner’s presumption is correct, it is unnecessary to reference the definition of v as set forth in claim 1. The definition of v set forth in claim 1 is necessarily applied to all of claim 1’s dependents, including claim 9.
To overcome this rejection, Applicant should delete “v is defined as above” from claim 9.
Claim 10 recites the limitation "the proportions of the first and second main components in the target product stream are also determined experimentally" in lines 1-2. It is unclear how the term “are also determined experimentally” limits the scope of the claim, as it is unclear, in addition to what the proportions of the first and second main components in the target product stream are “also determined experimentally”
Presumably, Applicant’s intention is merely to indicate that the process of claim 10 further comprises determining the proportions of the first and second main components
Applicant should amend claim 10 to clarify as appropriate.
Claim 10 recites the limitation "the result" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the value determined experimentally" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the coefficients of activity of the partial pressures of the first main component and/or the second main component" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the partial pressures of the first main component and/or the second main component" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the operating status of sensors used" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites “wherein the operating status of sensors used is also monitored,” in lines 1-2. It is unclear how the term “is also monitored” limits the scope of the claim, as it is unclear, in addition to what the operating status is “also monitored”.
Presumably, Applicant’s intention is merely to indicate that the process of claim 14 further comprises monitoring the operating status of sensors.
Applicant should amend claim 14 to clarify as appropriate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd (US 4,024,027) in view of Meier et al. (US 5,047,125), hereafter referred to as Meier.
With Regard to claim 1: Boyd teaches a process for thermally separating (fractionating/distilling) a mixture comprising at least a first main component and a second main component, where the boiling point of the first main component is lower than the boiling point of the second main component, the process comprising the steps of: 
A) evaporating a mixture of the first main component and the second main component in an evaporator (heat exchanger) 8 by supplying thermal energy to obtain a gaseous mixture of the first main component and the second main component and a bottom product that are in a vapor-liquid equilibrium with one another, i.e. the evaporator 8 partially vaporizes the mixture to produce a gaseous fraction which is the gaseous mixture, as well as a liquid fraction which is the first bottom product, wherein said gaseous mixture and the first bottom product are necessarily in vapor liquid equilibrium with one another as evidenced by the fact that they were produced by the partial vaporization of the same mixture (Figure 1, Columns 9-11).
B) transferring the gaseous mixture from step A) to a thermal separation apparatus (the bottom tray deck of fractionator 1) 2, where the second main component at least partly condenses as bottom product in the separation apparatus 2, the first main component remains at least partly in the gas phase, and there is a vapor-liquid equilibrium between the bottom product and the gas phase (Figure 1, Columns 9-11).
C) removing the liquid bottom product from the evaporator 8 via line 9 in a first bottom product stream at a mass flow rate F1 (Figure 1, Columns 9-11). Note: The first bottom product necessarily has a mass flow rate, which may be labeled mass flow rate F1.
D) removing the liquid bottom product from the separation apparatus 2 in a second bottom product stream at a mass flow rate F2 (Figure 1, Columns 9-11). Note: The second bottom product necessarily has a mass flow rate, which may be labeled mass flow rate F2.
E) combining the first and second bottom product streams in the bottom of column 1 to give a third bottom product stream with a mixing ratio v = F1/(F1 + F2) (Figure 1, Columns 9-11). Note: The third bottom product stream will necessarily be a product of the mixing of the first and second bottom product streams and thus, will necessarily be combined at a mixing ratio v, which can be mathematically expressed as v = F1/(F1 + F2).
F) dividing the third bottom product stream into at least one target product stream at a mass flow rate F3 and a recycle stream at a mass flow rate Frec, where the target product stream is withdrawn via line 4 and the recycle stream is recycled via line 7 into the evaporator 8, and where the target product stream has a target value for the proportions of the first and second main components (Figure 1, Columns 9-11). Note: The third product stream is split into a target product stream, which necessarily has a mass flow rate, which may be labeled mass flow rate F3, and a recycle stream, which necessarily has a mass flow rate, which may be labeled mass flow rate Frec. Furthermore, the target product stream, being the result of an artificially designed separation process, necessarily has a “target value” for “the proportions of the first and second main components”, i.e. the process of Boyd is understood to have been designed to yield a target product stream having an intended purity.
In the unlikely alternative, the design of distillation processes is well within the level of ordinary skill in the art. A person having ordinary skill in the art would recognize that it would be a massive oversight to design a distillation process without taking into consideration, target values for “the proportions of the first and second main components” in all product streams, i.e. intended purities for the product streams. A person having ordinary skill in the art would recognize that designing distillation processes like that of Boyd, without selecting intended purities for the product streams, would, at least, yield undesirable products.
Were it not already the case in base Boyd, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Boyd by selecting a target value for the proportions of the first and second main components in the target product stream, in order to obtain a distillation method which actually yielded desirable products.
In Boyd, the pressure p that exists collectively in the evaporator and/or the separation apparatus is determined therein, i.e. the pressure p that exists within the evaporator and/or the separation apparatus is necessarily determined (e.g. selected, implemented, realized, actualized, etc.) as a result of the thermodynamic processes involved in carrying out the method of Boyd.
In Boyd, the temperature Ti that exists in the evaporator is determined therein, i.e. the temperature that exists within the evaporator is necessarily determined (e.g. selected, implemented, realized, actualized, etc.) as a result of the thermodynamic processes involved in carrying out the method of Boyd.
In Boyd, the temperature T2 that exists in the separation apparatus is determined therein, i.e. the temperature that exists within the separation apparatus is necessarily determined (e.g. selected, implemented, realized, actualized, etc.) as a result of the thermodynamic processes involved in carrying out the method of Boyd.
In Boyd, p and T1 are used to determine, via a first predetermined thermodynamic model, the proportions of the first and second main components in the first bottom product stream, expressed as quality Q1, i.e. in the method of Boyd, the value of proportions of the first and second main components in the first bottom product stream, expressed as quality Q1, is determined by a thermodynamic process which can identified as (or expressed in terms of) a first thermodynamic model, wherein the outcome of said thermodynamic process (i.e. the value of Q1) is determined, at least partially, by p and T1.
In Boyd, the p and T2 are used to determine, via a second predetermined thermodynamic model, the proportions of the first and second main components in the second bottom product stream, expressed as quality Q2, i.e. in the method of Boyd, the value of proportions of the first and second main components in the second bottom product stream, expressed as quality Q2, is determined by a thermodynamic process which can identified as (or expressed in terms of) a second thermodynamic model, wherein the outcome of said thermodynamic process (i.e. the value of Q2) is determined, at least partially, by p and T2.
In Boyd, the qualities Q1 and Q2 and the mixing ratio v are used to calculate the proportions of the first and second main components in the target product stream, expressed as quality Q3, as the actual value of the proportions of the first and second main components in the target process stream, i.e. in the method of Boyd, the actual value of the proportions of the first and second main components in the target product stream, expressed as quality Q3, is determined by the relative amounts of the first and second main components in each of the first and second bottom product streams and the ratio at which said first and second bottom product streams are combined to form the third bottom product stream.
Boyd is silent to the supply of thermal energy to the evaporator being altered depending on the deviation of the actual value of the proportions of the first and second main components in the target product stream from the target value of the first and second main components in the target product stream.
However, it is well known in the art to alter the supply of thermal energy to evaporators like that of Boyd (i.e. reboilers) on the basis of the actual value of the proportions of the first and second main components in the target product stream deviating from a target value of the first and second main components in the target product stream. For example, Meier teaches a method of distillation wherein the supply of thermal energy to evaporator (heat exchanger) 42 is altered (Figure 1, abstract, Column 2 Line 20-Column 4 Line 57, Column 8 Lines 45-65, Column 11 Line 38-Column 12 Line 45). It is understood that altering the supply of thermal energy on such a basis allows for the actual value of the proportions of the first and second main components in the target product stream to be altered, so as to achieve an actual value that is consistent with (or at least more consistent with) the target value, should the actual value deviate from the target value.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Boyd in view of Meier by adding a step of altering the supply of thermal energy to the evaporator being depending on the deviation of the actual value of the proportions of the first and second main components in the target product stream from the target value of the first and second main components in the target product stream, in order to alter the actual value so as to reduce or eliminate deviation of the actual value from the target value.
With regard to claim 2: Modified Boyd is silent to the first main component being a haloaromatic and/or the second main component being a polyisocyanate.
However, a person having ordinary skill in the art would recognize that the method of Boyd (and modified Boyd) could be adapted to the distillation of many different mixtures, including but not limited to mixtures wherein the first main component is a haloaromatic and/or mixtures wherein the second main component is a polyisocyanate.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Boyd by adapting the method thereof to the distillation of a plurality of different mixtures, including but not limited to mixtures wherein the first main component is a haloaromatic and/or mixtures wherein the second main component is a polyisocyanate, in order to obtain a predictably functional distillation method(s).
With regard to claim 3: The evaporator 8 is heated by means of heat exchange medium supplied in line 10, wherein said heat exchange medium may be steam (Boyd: Figure 1, Column 10 Lines 15-25). It is understood that the steam (i.e. the heat exchange medium) necessarily has a mass flow rate which may be labled as mass flow rate FD.
With regard to claim 4: The mass flow rate F1- is necessarily calculated as (i.e. may be expressed in terms of the function) F1 = Frec - FD(hD/hk1), wherein hk1 is the enthalpy of evaporation of the first main component, hD is the enthalpy of evaporation of the steam used to heat the evaporator, and FD- is the mass flow rate of steam into the evaporator. 
With regard to claim 5: Modified Boyd is silent to measuring the temperature T1 by means of a sensor disposed in the evaporator and/or measuring the pressure p by means of a sensor disposed in the evaporator.
However, it is well within the level of ordinary skill in the art to dispose sensors at locations within a distillation apparatus in order to monitor the conditions prevailing therein. Furthermore, a person having ordinary skill in the art would recognize that it is advantageous to use sensors to monitor conditions at various locations within a distillation apparatus, as doing so allows one to monitor the health of a distillation process being carried out with said distillation apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Boyd by adding steps of measuring the temperature T1 by means of a sensor disposed in the evaporator and measuring the pressure p by means of a sensor disposed in the evaporator, in order to monitor the health of the distillation process.
 With regard to claim 6: Modified Boyd is silent to measuring the mass flow rate F3 of the target product stream and the temperature T3 that exists in the target product stream.
However, it is well within the level of ordinary skill in the art to measure conditions at locations within a distillation apparatus in order to monitor the conditions prevailing therein. Furthermore, a person having ordinary skill in the art would recognize that it is advantageous to monitor conditions at various locations within a distillation apparatus, as doing so allows one to monitor the health of a distillation process being carried out with said distillation apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Boyd by adding steps of measuring the mass flow rate F3 of the target product stream and the temperature T3 that exists in the target product stream, in order to monitor the health of the distillation process.
With regard to claim 7: The mass flow rate F2- is necessarily calculated as (i.e. may be expressed in terms of the function) F2 = F3 - Frec -F1.
With regard to claim 8: The temperature T2 is necessarily calculated, i.e. may be expressed in terms of function, which uses the variables cp,1, cp,2, and cp,3, wherein cp,1 is the heat capacity of the first bottom product stream, cp,2 is the heat capacity of the second bottom product stream, and cp,3 is the heat capacity of the target product stream.  
With regard to claim 9: The quality Q3 is necessarily calculated by means of v (i.e. may be expressed in terms of a function taking into account v) as follows Q3 = vQ1 + (1 - v)Q2.
With regard to claim 10: Modified Boyd is silent to determining the proportions of the first and second main components in the target product stream experimentally and using the experimentally determined proportions to correct the calculation of the quality Q3.
However, Meier suggests such experimental determination (Column 16). A person having ordinary skill in the art would recognize that experimentally determined values could be used to check for and correct errors in calculated values. Furthermore, such use of experimentally determined values for checking for and correcting errors is well within the level of ordinary skill in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Meier in view of Boyd by determining the proportions of the first and second main components in the target product stream experimentally and using the experimentally determined proportions to correct the calculation of the quality Q3, in order to check and correct for any errors in that might arise in calculated values. 
With regard to claim 11: Modified Boyd is silent to a correction value being added onto p.
However, A person having ordinary skill in the art will recognize that the value of p will be different at different locations within the evaporator and the separation apparatus. Therefore, it is understood that a correction value must be added to p to accurately reflect the true value of p at different locations within the evaporator and/or the separation apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Boyd by adding a correction value onto p, in order to obtain a p having a value that accurately reflect the true value of p at different locations within the evaporator and/or separation apparatus.
With regard to claim 12: Modified Boyd is silent to the correction value that is added onto p being calculated from a value determined experimentally.
However, it is well within the level of ordinary skill in the art to calculate correction values experimentally. Furthermore, a person having ordinary skill in the art would recognize that experimental determination of correction values will produce more accurate correction values than theoretical determination of correction values.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Boyd by determining the correction value that is added onto p experimentally, in order to successfully determine an accurate correction value for p.
With regard to claim 13: Modified Boyd is silent to estimating, in an estimation state based on a Kalman filter or a least-squares parameter estimate on a moving horizon, the coefficients of activity of the partial pressures of the first main component and/or the second main component using p, T1, and/or T2.
However, it is well within the level of ordinary skill in the art to take estimates using mathematical techniques such as a Kalman filter or a least-squares parameter estimate on a moving horizon. Furthermore, a person having ordinary skill in the art would recognize that the coefficients of activity of the partial pressures of the first main component and/or the second main component are dependent, at least in part, on the values of p, T1, and T2.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Boyd by adding a step of estimating, in an estimation state based on a Kalman filter or a least-squares parameter estimate on a moving horizon, the coefficients of activity of the partial pressures of the first main component and/or the second main component using p, T1, and/or T2, in order to estimate the coefficients of activity of the partial pressures of the first main component and/or the second main component with predictable success. 
With regard to claim 14: Modified Boyd is silent to the operating status of sensors used being monitored.
However, a person having ordinary skill in the art would recognize that it is desirable to monitor the operating status of sensors used, i.e. by monitoring whether or not sensors used are operational, as doing so gives an operator an indication of whether or not sensors being used are actually functioning and producing reliable data.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Boyd by adding a step of monitoring the operating status of sensors being used, in order to ascertain whether or not the sensors being used are actually functioning and producing reliable data.
Modified Boyd is silent to switching operation to an alternative process when predetermined criteria are fulfilled.
However, in the broadest sense possible, it is well known in the art to switch an operation to an alternative process when predetermined criteria are fulfilled. For example, when equipment (e.g. sensors, valves, pumps, etc.) fails, it is well known to switch an operation to an alternative process, said process being a shutdown or maintenance process, in response to predetermined criteria, said predetermined criteria being an equipment failure state.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Boyd by adding a step of switching operation to an alternative process, said process being, for example, a shutdown or maintenance process, in response to predetermined criteria, said predetermined criteria being, for example, an equipment failure state.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schweigert et al. (US 20190184304) and corresponding granted patent US 11,235,260 teach a similar process to that of the claims and appear to have at least one inventor in common with the present Application.
At the time of writing, no double patenting issues have been determined to exist. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772